DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 6/11/2021.  Claims 1-20 are pending in the case.  Claims 1, 14, and 20 are independent claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ellen Wei on 8/3/2021.
The application has been amended as follows:

1.  (Currently Amended) A computer system comprising:
one or more processors;
a memory to store a set of instructions, wherein the set of instructions, when executed by the one or more processors, cause the computer system to perform operations that include:
communicating with each of a plurality of provider computing devices to obtain location information, wherein each provider computing device is operated by a corresponding service provider and is associated with one of multiple possible service types;
receiving a communication from a computing device operated by a requester, the communication including a current location of the requester; 
in response to receiving the communication, 
(i) determining a first value based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices that are associated with a first service type, wherein the first value is representative of a first property of available services from service providers of the first service type, 
(ii) determining a second value based at least in part on the current location of the requester and location information communicated by one or more of the multiple provider computing devices that are associated with the first service type, wherein the second value is representative of a second property of available services from service providers of the first service type,[[;]] and
(iii) transmitting, to the computing device of the requester, data comprising the first value and the second value to cause the computing device of the requester to display the first value and the second value in association with the first service type on a user interface; and
in response to determining that the current location of the requester has changed:
(iv) determining a first updated value based at least in part on the current location of the requester and location information communicated by one or more of the multiple provider computing devices that are associated with the first service type, 
(v) determining a second updated value based at least in part on the current location of the requester and location information communicated by one or more of the multiple provider computing devices that are associated with the first service type, and
(vi) transmitting, to the computing device of the requester, data comprising the first updated value and the second updated value to cause the computing device of the requester to display the first updated value and the second updated value in association with the first service type on the user interface.

2.  (Canceled) 

3.  (Canceled) 

4.  (Previously Presented) The computer system of claim 1, wherein execution of the set of instructions further causes the computer system to perform operations that include:
transmitting, to the computing device of the requester, instructions that enable the requester to provide input to select a second service type; 
in response to receiving, from the computing device of the requester, a second communication indicating the selected second service type:
(i) determining a third value based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices that are associated with the second service type, wherein the third value is representative of the first property of available services from service providers of the second service type;
(ii) determining a fourth value based at least in part on the current location of the requester and location information communicated by one or more of the multiple provider computing devices that are associated with the second service type, wherein the fourth value is representative of the second property of available services from service providers of the second service type; and
(iii) transmitting, to the computing device of the requester, data comprising the third value and the fourth value to cause the computing device of the requester to display the third value and the fourth value in association with the second service type on the user interface. 

5.  (Previously Presented) The computer system of claim 4, wherein the data comprising the third value and the fourth value further causes the computing device of the requester to display the third value and the fourth value by replacing the first value and the second value with the third value and the fourth value.

6.  (Previously Presented) The computer system of claim 1, wherein the set of instructions, when executed by the one or more processors, further cause the computer system to perform operations that include:
determining a fifth value based at least in part on vehicle information associated with the multiple provider computing devices that are associated with the first service type.

7.  (Original) The computer system of claim 1, wherein the first service type corresponds to a type of transport service previously selected by the requester. 

8.  (Original) The computer system of claim 1, wherein the first service type corresponds to a type of transport service most frequently used by the requester when requesting a transport service.

9.  (Original) The computer system of claim 1, wherein execution of the set of instructions further causes the computer system to perform operations that include:
transmitting, to the computing device of the requester, instructions that enable the requester to transmit a transport request for the first service type, the transport request specifying at least a pickup location.

10.  (Original) The computer system of claim 9, wherein the pickup location is the current location of the requester. 

11.  (Original) The computer system of claim 9, wherein the pickup location is different from the current location of the requester.

12.  (Previously Presented) The computer system of claim 1, wherein the first property corresponds to an estimated service cost.

13.  (Previously Presented) The computer system of claim 1, wherein the second property corresponds to an estimated time of arrival.

14.  (Currently Amended) A method comprising: 
communicating with each of a plurality of provider computing devices to obtain location information, wherein each provider computing device is operated by a corresponding service provider and is associated with one of multiple possible service types;
receiving a communication from a computing device operated by a requester, the communication including a current location of the requester; 
in response to receiving the communication, 
(i) determining a first value based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices that are associated with a first service type, wherein the first value is representative of a first property of available services from service providers of the first service type, 
(ii) determining a second value based at least in part on the current location of the requester and location information communicated by one or more of the multiple provider computing devices that are associated with the first service type, wherein the second value is representative of a second property of available services from service providers of the first service type,[[;]] and
(iii) transmitting, to the computing device of the requester, data comprising the first value and the second value to cause the computing device of the requester to display the first value and the second value in association with the first service type on a user interface; and
in response to determining that the current location of the requester has changed:
(iv) determining a first updated value based at least in part on the current location of the requester and location information communicated by one or more of the multiple provider computing devices that are associated with the first service type, 
(v) determining a second updated value based at least in part on the current location of the requester and location information communicated by one or more of the multiple provider computing devices that are associated with the first service type, and
(vi) transmitting, to the computing device of the requester, data comprising the first updated value and the second updated value to cause the computing device of the requester to display the first updated value and the second updated value in association with the first service type on the user interface.

15.  (Canceled) 

16.  (Canceled) 

17.  (Previously Presented) The method of claim 14, further comprising:
transmitting, to the computing device of the requester, instructions that enable the requester to provide input to select a second service type; 
in response to receiving, from the computing device of the requester, a second communication indicating the selected second service type:
(i) determining a third value based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices that are associated with the second service type, wherein the third value is representative of the first property of available services from service providers of the second service type;
(ii) determining a fourth value based at least in part on the current location of the requester and location information communicated by one or more of the multiple provider computing devices that are associated with the second service type, wherein the fourth value is representative of the second property of available services from service providers of the second service type; and
(iii) transmitting, to the computing device of the requester, data comprising the third value and the fourth value to cause the computing device of the requester to display the third value and the fourth value in association with the second service type on the user interface. 

18.  (Previously Presented) The method of claim 17, wherein the data comprising the third value and the fourth value further causes the computing device of the requester to display the third value and the fourth value by replacing the first value and the second value with the third value and the fourth value.

19.  (Previously Presented) The method of claim 14, further comprising: determining a fifth value based at least in part on vehicle information associated with the multiple provider computing devices that are associated with the first service type.

20.  (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing device, cause the computing device to perform operations that include:
communicate with each of a plurality of provider computing devices to obtain location information, wherein each provider computing device is operated by a corresponding service provider and is associated with one of multiple possible service types;
receive a communication from a computing device operated by a requester, the communication including a current location of the requester; 
in response to receiving the communication, 
(i) determine a first value based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices that are associated with a first service type, wherein the first value is representative of a first property of available services from service providers of the first service type, 
(ii) determine a second set of dynamic values based at least in part on the current location of the requester and location information communicated by one or more of the multiple provider computing devices that are associated with the first service type, wherein the second value is representative of a second property of available services from service providers of the first service type,[[;]] and
(iii) transmit, to the computing device of the requester, data comprising the first value and the second value to cause the computing device of the requester to display the first value and the second value in association with the first service type on a user interface; and
in response to determining that the current location of the requester has changed:
(iv) determine a first updated value based at least in part on the current location of the requester and location information communicated by one or more of the multiple provider computing devices that are associated with the first service type, 
(v) determine a second updated value based at least in part on the current location of the requester and location information communicated by one or more of the multiple provider computing devices that are associated with the first service type, and
(vi) transmit, to the computing device of the requester, data comprising the first updated value and the second updated value to cause the computing device of the requester to display the first updated value and the second updated value in association with the first service type on the user interface.

Allowable Subject Matter
Claims 1, 4-14, and 17-20 are allowed.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Arpan Savla can be reached at 571 272 1077.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145